 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   NATIONAL CASUALTY COMPANY, a                          Case No. 2:17-cv-02456-KJD-CWH
     Wisconsin corporation,
 8                                                                           ORDER
                                              Plaintiff,
 9
             v.
10
     EFREN ISAAC SOTELO, an individual; and
11   PHILIP MICHAEL BOUCHARD, an
     individual,
12
                                           Defendants.
13
             Before the Court are two pending motions. First is Plaintiff National Casualty Company’s
14
     Motion for Default Judgment Against Efren Isaac Sotelo (#28). Defendant Philip Bouchard
15
     responded (#31), and National Casualty replied (#32). Also before the Court is National
16
     Casualty’s Motion for Summary Judgment (#44) to which Mr. Bouchard responded (#49), and
17
     National Casualty replied (#52). Defendant Efren Sotelo did not respond to either motion.
18
        I.        Background
19
             In this duty-to-defend action, Plaintiff National Casualty Company seeks a declaratory
20
     judgment that it is under no obligation to provide Defendant Efren Sotelo a defense in a
21
     companion state court case arising out of a December 2014 car accident. Mr. Sotelo was driving
22
     a truck belonging to his father’s business when he collided with Defendant Philip Bouchard
23
     causing injury. At the time of the accident, National Casualty was the insurer of the company
24
     vehicle. Liability and any damages arising out of the accident will be determined in the
25
     corresponding state court case. And so, the sole issue before this Court is whether National
26
     Casualty must provide Mr. Sotelo a defense in state court.
27
28
 1          Although not directly at issue here, the events underlying the state court action provide
 2   context for National Casualty’s suit for declaratory relief. On December 12, 2014, Mr. Sotelo
 3   and Mr. Bouchard were involved in a traffic accident. At the time of the accident, Mr. Sotelo was
 4   driving a pick-up truck owned by his father’s company, Cool Air Now. Cool Air Now carried
 5   insurance on its company vehicles through National Casualty. The policy extended coverage to
 6   the named insureds and anyone else using a “covered ‘auto’” with permission. If Mr. Sotelo was
 7   a permissive user of the Cool Air Now vehicle at the time of the accident, National Casualty
 8   would indemnify him and the business for a policy-covered loss.
 9          The crux of this dispute is whether Mr. Sotelo had permission to use the company vehicle
10   on the day of the accident. In December 2014, Mr. Sotelo was employed as a delivery driver for
11   Cool Air Now. In the weeks leading up to the accident, Mr. Sotelo had access to the truck during
12   work hours, after hours, and he and was free to take the truck home with him. On December 10,
13   2014—two days before the accident—Cool Air Now purportedly terminated Mr. Sotelo’s
14   employment. Mr. Sotelo’s termination notice was dated and signed on December 10, 2014. It
15   specified that the termination was involuntary and listed various items of company property that
16   Mr. Sotelo was to surrender. This property included keys, a gas card, his uniforms, and other
17   miscellaneous company property. The form designated December 20, 2014 as Mr. Sotelo’s last
18   day of work. After notifying Mr. Sotelo of his termination, his father parked the Cool Air Now
19   truck at his home.
20          The morning of the accident, Mr. Sotelo’s father discovered that the truck was no longer
21   parked at his home and reported it stolen. While he was in the process of reporting the truck
22   stolen, Metro police contacted his wife to inform her that a Cool Air Now vehicle was involved
23   in an accident. Mr. Sotelo’s father immediately traveled to the scene of the accident. Upon
24   arrival, he learned that the Cool Air Now vehicle involved in the accident was in fact the truck
25   his son drove for work. At the scene, he informed traffic officers that Mr. Sotelo had stolen the
26   truck. Officers arrested Mr. Sotelo for the theft. He later plead guilty to petit larceny and was
27   sentenced to a five-month suspended sentence.
28



                                                     -2-
 1             In July 2016, Mr. Bouchard filed his state court action and alleged that Mr. Sotelo, his
 2   father, and Cool Air Now negligently caused his injuries. Discovery has closed in that case, and
 3   it is headed to trial. In the interim, National Casualty brought this case arguing that Mr. Sotelo’s
 4   employment was terminated prior to the December 2014 accident. Because of Mr. Sotelo’s
 5   termination, National Casualty claims that he was not a permissive user of the Cool Air Now
 6   vehicle at the time of the accident and therefore falls outside National Casualty’s duty to defend.1
 7   Mr. Sotelo did not answer National Casualty’s complaint for declaratory relief. National
 8   Casualty then moved for default judgment against Mr. Sotelo, which Mr. Bouchard opposed.
 9   Shortly thereafter, National Casualty moved for summary judgment claiming that Mr. Sotelo was
10   not a permissive user and that it was under no obligation to defend Mr. Sotelo. To date, Mr.
11   Sotelo has not responded to National Casualty’s motions, but Mr. Bouchard opposes both
12   motions. The Court turns first to National Casualty’s motion for summary judgment.
13       II.       Legal Standard
14             Declaratory judgment allows the Court to adjudicate a party’s rights or obligations before
15   it seeks a coercive remedy. Seattle Audubon Soc’y v. Moseley, 80 F.3d 1401, 1405 (9th Cir.
16   1996). However, the Declaratory Judgment Act does not expand the Court’s jurisdiction. Id.; see
17   also Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667 (1950). Rather, a claim for
18   declaratory relief is subject to the same federal jurisdictional requirements as any other case; it
19   must be “brought by [an] interested party,” and it must involve an actual controversy. See 28
20   U.S.C. § 2201; Moseley, 80 F.3d at 1405. A declaratory judgment action that seeks clarification
21   of an insurer’s coverage obligation or duty to defend is ripe for judicial review. See Govt. Emp.s
22   Ins. Co. v. Dizol, 133 F.3d 1120, 1222 n.2 (9th Cir. 1998); AAA Nev. Ins. Co. v. Chau, No.
23   2:08-cv-00827-RCJ-LRL, 2010 WL 1756986, at *3 (D. Nev. Apr. 30, 2010).
24             Summary judgment is appropriate where there exists no genuine issue of fact and when
25   the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Celotex
26   Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the burden of showing the
27
28             1
               Although National Casualty disputes its duty to defend Mr. Sotelo, it has thus far provided courtesy
     counsel in the state court case.


                                                             -3-
 1   absence of material fact. Celotex, 477 U.S. at 323. The burden then shifts to the nonmoving party
 2   to show specific facts demonstrating a genuine factual dispute for trial. See Matsushita Elec.
 3   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The Court makes all justifiable
 4   inferences in favor of the nonmoving party. Matsushita, 475 U.S. at 587. However, the
 5   nonmoving party may not merely rest on the allegations of her pleadings. Rather, she must
 6   produce specific facts—by affidavit or other evidence—showing a genuine issue of fact.
 7   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). And summary judgment is not
 8   appropriate if a reasonable jury could return a verdict for the nonmoving party. Id. at 248.
 9      III.      Analysis
               A. There is a Genuine Issue of Material Fact Whether Mr. Sotelo was a Cool Air
10
                  Now Employee and Permissive Driver at the Time of the Accident
11             Whether National Casualty owes Mr. Sotelo a duty of defense in his underlying state
12   court case boils down to one question: did Mr. Sotelo have permission to use the Cool Air Now
13   vehicle on the day of the accident? On summary judgment, that question is altered slightly to
14   whether there exists a genuine issue of material fact that Mr. Sotelo had permission to use the
15   Cool Air Now vehicle on the date of the accident. After reviewing the evidence in the light most
16   favorable to the non-moving parties, the Court cannot definitively answer whether National
17   Casualty has a duty to provide Mr. Sotelo a defense without first resolving whether Mr. Sotelo
18   was still employed by Cool Air Now on the date of the accident. Because Mr. Sotelo’s actual
19   termination date involves a question of fact, the Court denies summary judgment.
20             An insurer’s dual responsibility to defend and indemnify an insured in the event of a
21   covered loss is implicit in every insurance contract. The duty to defend is broader than its duty to
22   indemnify. United Natl. Ins. Co. v. Frontier Ins. Co., Inc., 99 P.3d 1153, 1158 (Nev. 2004).
23   Underlying this duty is the special relationship between an insurer and its insured. See Ainsworth
24   v. Combined Ins. Co. of Am., 763 P.2d 673, 676 (Nev. 1988). The insurer’s duty to defend
25   activates when it discovers facts that give rise to liability under the insurance policy. United Natl.
26   Ins. Co., 99 P.3d at 1158 (citing Gray v. Zurich Ins. Co., 419 P.2d 168, 177 (Cal. 1966) (in
27   banc)). Once attached, the duty to defend continues throughout the litigation. Home Sav. Ass’n
28   v. Aetna Cas. & Surety, 854 P.2d 851, 855 (Nev. 1993).


                                                      -4-
 1          Any doubt as to the insurer’s duty to defend should be resolved in favor of the insured.
 2   Aetna Cas. & Sur. Co. v. Centennial Ins. Co., 838 F.2d 346, 350 (9th Cir. 1988). This is
 3   consistent with the public policy of preventing an insurer from “evading its obligation” to
 4   provide a defense for its insured without evaluating the facts of the underlying complaint. United
 5   Natl. Ins. Co., 99 P.3d at 1158 (citing Hecla Min. Co. v. New Hampshire Ins. Co., 811 P.2d
 6   1083, 1090 (Colo. 1991)). However, the duty to defend is not absolute. Aetna Cas. & Sur. Co.,
 7   838 F.2d at 350. The duty only exists when there is “arguable or possible coverage” under the
 8   disputed policy. Morton v. Safeco Ins. Co., 905 F.2d 1208, 1212 (9th Cir. 1990).
 9          Here, there is “arguable or possible” coverage under the Nevada Casualty policy because
10   Mr. Sotelo’s termination statement suggests that he was still a Cool Air Now employee on the
11   date of the accident. National Casualty argues that it is not required to defend Mr. Sotelo because
12   he is not an “insured.” According to the policy, an “insured” is anyone the policy explicitly
13   designated as an insured and anyone using a company vehicle with the insured’s permission.
14   National Casualty contends that Mr. Sotelo was terminated on December 10, 2014. His
15   termination, it argues, severed any professional link between Mr. Sotelo and Cool Air Now on
16   that date. And as of December 10, Mr. Sotelo was no longer authorized to use his work truck or
17   any other Cool Air Now vehicle. When he took the truck on the date of the accident, he was
18   guilty of theft, he was a non-permissive user of the vehicle, and he was excluded from the policy.
19   If true, National Casualty is under no obligation to defend Mr. Sotelo.
20          National Casualty’s argument is well supported by the evidence in its motion for
21   summary judgment. It includes a sworn declaration by Mr. Sotelo that he stole the vehicle on the
22   date of the accident. In his declaration, Mr. Sotelo claims that he was terminated on December
23   10, 2014, that he surrendered the keys to the Cool Air Now vehicle, and that he was no longer
24   authorized to drive the truck. He admits that unbeknownst to his parents he copied the keys to the
25   truck. He used those keys to start the car the morning of the accident and was driving to buy
26   cigarettes when he hit Mr. Bouchard. National Casualty also submits a criminal docket sheet that
27   shows Mr. Sotelo was charged with a misdemeanor violation of NRS § 205.240 (petit larceny)
28



                                                    -5-
 1   on the date of the accident.2 It also shows that he pleaded guilty to petit larceny five days later.
 2   Finally, National Casualty provides deposition testimony from Mr. Sotelo and his father. Both
 3   men testify that Mr. Sotelo stole the truck and was driving outside the scope of employment
 4   when the accident occurred.
 5            Because National Casualty offered evidence to support its motion, the burden shifts to
 6   Mr. Bouchard to present evidence of a genuine issue of material fact. Matsushita, 475 U.S. at
 7   587. Mr. Bouchard’s evidence shows a genuine issue of fact whether Mr. Sotelo was still
 8   employed by Cool Air Now the day of the accident. It also disputes whether his father revoked
 9   Mr. Sotelo’s access to the vehicle before the accident as he claimed. Mr. Bouchard attached
10   multiple exhibits to his opposition. Of these exhibits, two documents—Mr. Sotelo’s termination
11   statement and Mr. Bouchard’s deposition testimony—demonstrate a genuine issue of material
12   fact whether Mr. Sotelo was still employed by Cool Air Now on the day of the accident.
13            If Mr. Sotelo was a Cool Air Now employee on December 12, it is reasonable that he was
14   authorized to drive the company truck that day. Despite National Casualty’s contention that Cool
15   Air Now severed all ties with Mr. Sotelo on December 10, 2014, his termination statement
16   designates his last day of work as December 20, 2014—eight days after the accident. The
17   termination statement is a one-page preprinted document with intentionally blank spaces that
18   allow company officials to manually input the details of an employee’s termination. At the top of
19   the form, there is a space to input the date and a space to indicate whether the termination is
20   voluntary or involuntary. Beneath that, there is a blank space to write the name of the terminated
21   employee and another space to input the reason for the termination. Then, there is a blank table
22   that allows the supervisor to list any company property that the employee would be required to
23   surrender. At the bottom of the form there are two blank spaces where the employee and
24   supervisor sign and input the date.
25
26            2
                National Casualty requests that the Court take judicial notice that Mr. Sotelo stole the Cool Air Now
     vehicle and plead guilty to NRS 205.2715 (unlawful taking of a vehicle). It supports that request with Mr. Sotelo’s
27   sworn testimony that he stole the vehicle and a state court docket sheet that purportedly shows Mr. Sotelo’s
     corresponding guilty plea. The supporting docket sheet, however, shows a guilty plea for NRS 205.240 (petit
28   larceny) not NRS 205.2715. Given the discrepancy, the Court refuses to take judicial notice of a violation of NRS
     205.2715.


                                                             -6-
 1          The termination statement lists two seemingly conflicting dates. The form itself is dated
 2   “12-10-2014.” At the bottom, Mr. Sotelo and his supervisor dated their signatures “12-10-2014.”
 3   But the acknowledgement section of the form states “I, 12/20/14 Efren Sotelo, do hereby give
 4   acknowledgment of termination of employment.” It continues, “My last day of work will be
 5   12/20/14.” The form lists “employee misconduct” as the reason for termination and finds Mr.
 6   Sotelo ineligible for re-hire. It then lists keys, a gas card, uniforms, and “all misc. company
 7   propert [sic]” as the property to be collected from Mr. Sotelo followed by checkmarks next to
 8   each item of property. The form explicitly designates Mr. Sotelo’s last day of employment as
 9   December 20, 2014. And both Mr. Sotelo and his supervisor signed the form acknowledging that
10   Mr. Sotelo’s last day of work would be ten days after signing. A reasonable jury could conclude
11   that Cool Air Now notified Mr. Sotelo of his termination on December 10 but that his
12   employment did not officially terminate until December 20. If that was the case, Mr. Sotelo
13   would have still been a Cool Air Now employee on the date of the accident and was plausibly
14   authorized to drive the vehicle.
15          Mr. Bouchard’s deposition testimony supports his argument that Mr. Sotelo was still
16   employed by Cool Air Now at the time of the accident. In his deposition, Mr. Bouchard testified
17   that shortly after the accident, he spoke briefly with Mr. Sotelo’s father. During that
18   conversation, Mr. Sotelo’s father lamented that he had not done more to prevent Mr. Sotelo from
19   driving the company vehicle including taking Mr. Sotelo’s keys from him. Mr. Bouchard
20   admitted that Mr. Sotelo’s father tried to restrict his son’s access to the vehicle. But his testimony
21   suggests that on the date of the accident, Mr. Sotelo still had access to the keys to the vehicle. It
22   also supports Mr. Bouchard’s argument that Cool Air Now employed Mr. Sotelo until a later
23   date consistent with Mr. Sotelo’s termination statement. Accordingly, Mr. Bouchard has shown
24   evidence of a disputed issue of material fact.
25          Despite the conflicting termination dates and Mr. Bouchard’s deposition testimony,
26   National Casualty argues summary judgment is still appropriate because Mr. Sotelo could have
27   been a non-permissive driver while employed at Cool Air Now. The Court acknowledges that
28   there is evidence to support National Casualty’s argument that Mr. Sotelo indeed stole his



                                                      -7-
 1   father’s company truck, was a non-permissive user, and is therefore excluded from the insurance
 2   policy. The Court finds only that Mr. Bouchard has met his burden to demonstrate that there
 3   exist genuine issues of fact whether Mr. Sotelo was still a Cool Air Now employee and as such
 4   was permissive user of the vehicle at the time of the accident. Because a reasonable jury could
 5   determine that Mr. Sotelo was a permissive user if he was an employee at the time of the
 6   accident, the Court denies summary judgment.3
 7           B. Given these Genuine Issues of Fact, Default Judgment is Inappropriate
 8           National Casualty also moves the Court for entry of default judgment based on Mr.
 9   Sotelo’s failure to participate in this case in any meaningful way. The federal rules lay out a two-
10   step process for obtaining a default judgment. See Fed. R. Civ. P. 55(b); Eitel v. McCool, 782
11   F.2d 1470, 1471 (9th Cir. 1986). When a defendant has failed to respond to a complaint or
12   otherwise participate in the suit, the party seeking default must first move for an entry of clerk’s
13   default. Eitel, 782 F.2d. at 1471. National Casualty moved for Clerk’s Entry of Default (#24) on
14   March 13, 2018 after Mr. Sotelo failed to answer its complaint. The clerk entered default (#25)
15   shortly thereafter.
16           Once the clerk enters the default, the party seeking judgment must apply to the Court for
17   default judgment. The decision to grant default judgment falls within the Court’s discretion.
18   Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In considering a motion for default
19   judgment, the Court is mindful that cases “should be decided upon their merits whenever
20   reasonably possible.” Eitel, 782 F.2d at 1472. Default judgments are punitive in nature. Leavitt v.
21   Siems, 330 P.3d 1, 9 (Nev. 2014). It follows that the Court’s “starting point” is the general rule
22   that such judgments are disfavored. Eitel, 782 F.2d at 1472 (citing Pena v. Seguros La
23   Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985)). Eitel lists several factors that inform the
24   Court’s decision whether to exercise its discretion to grant a default judgment: (1) the possible
25   prejudice to the plaintiff; (2) the merits of plaintiff’s claim and sufficiency of its complaint; (3)
26   the sum of money at stake; (4) the possibility of disputed material facts; (5) the possibility
27
28           3
                Given that there is a genuine issue of material fact whether Mr. Sotelo was an employee and permissive
     user of the Cool Air Now vehicle at the time of the accident, the Court need not reach the remaining arguments.


                                                            -8-
 1   excusable neglect by defendant; and (6) the strong policy favoring decision on the merits. Id. at
 2   1471–72.
 3          After reviewing the Eitel factors, the Court determines that the existing questions of
 4   material fact mixed with the strong policy favoring decision on the merits preclude default
 5   judgment against Mr. Sotelo. The Court turns first to the factors weighing against default
 6   judgment. First is the merits of National Casualty’s claim and the sufficiency of its complaint.
 7   Once the clerk has entered default, the Court views the complaint’s factual allegations as true
 8   except for those related to damages. Televideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18
 9   (9th Cir. 1987). However, when a co-defendant of the non-answering party “call[s] into question
10   the validity of plaintiff’s entire cause of action,” its defenses inure to the non-answering
11   defendant. Sutherland v. Gross, 772 P.2d 1287, 1291 (Nev. 1989). Here, National Casualty
12   presented one cause of action—a declaration that it is not required to defend Mr. Sotelo in his
13   state court case. Mr. Sotelo’s co-defendant, Mr. Bouchard, has produced evidence that Mr.
14   Sotelo was a permissive user of the vehicle on the day of the accident, which calls into question
15   National Casualty’s responsibility to provide a defense. Accordingly, this factor weighs against
16   default judgment.
17          The next Eitel factor that weighs against default judgment is the possibility of issues of
18   material fact in the plaintiff’s cause of action. Reservations about the validity of a plaintiff’s
19   cause of action weigh against granting default judgment. Eitel, 782 F.2d at 1472 (citing Aldabe,
20   616 F.2d at 1092–93 and finding that the district court did not abuse its discretion in denying a
21   default judgment when it “could have had serious reservations about the merits of [plaintiff’s]
22   substantive claim.”). As stated, there is a genuine issue of material fact whether Mr. Sotelo was
23   employed by Cool Air Now on the date of the accident. Although Cool Air Now purportedly
24   notified Mr. Sotelo of his termination before the accident, the termination notice listed his last
25   day of employment eight days after the accident. This evidence suggests that National Casualty
26   may in fact be required to provide Mr. Sotelo a defense under the Cool Air Now insurance
27   policy. Therefore, this factor weighs against default judgment.
28



                                                      -9-
 1          The final Eitel factor that weighs against default judgment is the strong public policy in
 2   favor of a decision on the merits. Cases should be decided on their merits “whenever possible.”
 3   Eitel, 782 F.2d at 1472. By definition, a default judgment contravenes this policy. Accordingly,
 4   this factor weighs against entering default judgment.
 5          The remaining Eitel factors: prejudice to the plaintiff, amount of money at stake, and lack
 6   of excusable neglect favor default judgment. Admittedly, National Casualty may suffer prejudice
 7   if it must continue to expend resources in Mr. Sotelo’s defense. See Guardian Life Ins. Co. of
 8   Am. v. Pundyk, No. 2:16-cv-01196-APG-GWF, 2017 WL 438740 (D. Nev. Feb. 1, 2017).
 9   However, National Casualty does not suffer prejudice if it is in fact required to provide a defense
10   for Mr. Sotelo in his underlying state court case. The Court has determined that a reasonable jury
11   could determine that Mr. Sotelo was still employed by Cool Air Now—and a permissive user of
12   the Cool Air Now vehicle—on the date of the accident. As a result, this potential prejudice is not
13   enough to overcome the strong public policy favoring a decision on the merits.
14          Next, the sum of money at stake slightly favors default. Given that National Casualty’s
15   action is one for declaratory relief, monetary damages are not at issue. Accordingly, the lack of
16   money at stake supports default judgment. Also favoring default is that there is no evidence that
17   Mr. Sotelo’s failure to respond was due to excusable neglect. In fact, National Casualty has
18   attempted to serve Mr. Sotelo with a summons and complaint multiple times. It even requested
19   that Mr. Sotelo’s courtesy counsel accept service on his behalf. It declined service, however, and
20   stated that the scope of its representation did not allow such acceptance. National Casualty then
21   sought leave to serve Mr. Sotelo by publication. National Casualty has attempted to involve Mr.
22   Sotelo in this suit. And the Court sees no evidence that his failure to participate is due to
23   excusable neglect. Therefore, this factor favors entry of default judgment.
24          In sum, the Eitel factors do not overwhelmingly support or prevent default judgment. As
25   a result, they are insufficient to overcome the strong policy of deciding issues on their merit.
26   Accordingly, the Court denies entry of default judgment.
27   //
28   //



                                                     - 10 -
 1      IV.      Conclusion
 2            For the foregoing reasons, IT IS HEREBY ORDERED that National Casualty Company’s
 3   Motion for Summary Judgment (#44) is DENIED;
 4            IT IS FURTHER ORDERED that National Casualty Company’s Motion for Default
 5   Judgment (#28) is DENIED.
 6
 7   Dated this 2nd day of November, 2018.
 8
 9                                             _____________________________
                                               Kent J. Dawson
10                                             United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                - 11 -
